                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

SUSAN WELCHEL, individually, and as
                                  )
personal representative of the ESTATE
                                  )
OF LANE GREY WELCHEL              )
                                  )
     Plaintiffs,                  )
                                  )                                   Case No. 5:19-cv-06012-FJG
v.                                )
                                  )
CAMERON R-I SCHOOL DISTRICT,      )
BOARD OF EDUCATION OF CAMERON R-I )
SCHOOL DISTRICT,                  )
DR. MATT ROBINSON, and            )
TIFFANI COLLINS,                  )
                                  )
     Defendants.                  )


        SUGGESTIONS IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE
           CERTAIN TESTIMONY AND OPINIONS FROM DR. ROY LUBIT

         COMES NOW Defendants, Cameron R-1 School District (“District”), the Board of

Education of the Cameron R-1 School District (“Board”), District Superintendent Dr. Matt

Robinson (“Robinson”) and District Middle School Principal Tiffani Collins (“Collins”),

(hereinafter collectively referred to as “Defendants”), by and through the undersigned counsel,

and submits the following Suggestions in Support of their Motion to Exclude Testimony and

Opinions from Plaintiffs’ Expert Dr. Roy Lubit.

                                      Introduction and Background

         On August 1, 2019, Plaintiffs served their expert disclosures in the instant case,

identifying Dr. Lubit as a retained expert under Fed. R. Civ. P. 26(a)(2)(B) and submitted his

report regarding his opinions and proposed testimony. See Dkt. No. 31 and 31-1.1 At the



1
  For the convenience of the Court, a copy of Dr. Lubit’s report, as included in Plaintiffs’ Expert Disclosure, is
attached and incorporated by reference as Exhibit A.

00353666.1                                              1

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 1 of 10
beginning of his report, Dr. Lubit provided the following information in regards to his retention

by Plaintiffs and his expertise:

         I was asked by Chris Dove, lawyer for Lane Welchel’s mother to review records
         and to assess the reasons for his suicide.

         I am a psychiatrist board certified in Psychiatry, board certified in Child and
         Adolescent Psychiatry, and board certified in Forensic Psychiatry. I have
         particular experience concerning emotional trauma and have lectured and
         published on this topic.

Exhibit A, pg. 1.

         Throughout his report, however, Dr. Lubit offers opinions far outside of his stated

expertise. Apart from any relation to child or adolescent psychiatry, Dr. Lubit opines on the

following topics:

                 The District’s discipline policies regarding various types of student
                  misconduct;

                 Application of the District’s discipline policies regarding various types of
                  student misconduct;

                 Practice and procedure of District investigation into allegations of student
                  misconduct;

                 The likelihood of Lane Welchel committing a specific school infraction;

                 The District’s anti-bullying policies;

                 Application of the District’s anti-bullying policies;

                 Practice and procedure of District investigation into allegations of student
                  bullying; and

                 Comparison of how the District applied its various policies to Lane
                  Welchel and unknown other students.

Exhibit A, pgs. 10-12.

         Clearly, these opinions do not relate to Dr. Lubit’s stated expertise. Dr. Lubit even went

so far as to admit that “I am not an expert on school policy,” but continued on to try and provide


00353666.1                                          2

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 2 of 10
such expert testimony. See Exhibit A, pg. 10. Moreover, not only did he offer the opinions

without expertise, he did so without sufficient facts or data in support.

         Dr. Lubit’s opinions related to the District’s policy and procedures, as well as the

District’s application of such policies and procedures, should be excluded.

                                               Argument

A.       Legal Standard.

         The admissibility of expert testimony is governed by Federal Rule of Evidence (“FRE”)

702. FRE 702 mandates that a proposed expert witness be qualified in order to testify as an

expert witness. A witness can be qualified by knowledge, skill, experience, training, or

education. See FRE 702. Further, “it is the responsibility of the trial judge to determine whether a

particular expert has sufficient specialized knowledge to assist jurors in deciding the specific

issues in the case.” Wheeling Pittsburgh Steel Corp. v. Beelman River Terminals, Inc., 254 F.3d

706, 715 (8th Cir. 2001) (citing Kumho Tire Co. Ltd. V. Carmichael, 526 U.S. 137 (1999)).

         If a witness is qualified, they must also meet the additional requirements of FRE 702 in

order to testify as an expert. FRE 702 further provides that a witness who is qualified as an

expert may testify only if all four of the following criteria are met:

              (1) the expert’s scientific, technical, or other specialized knowledge
                  will help the trier of fact to understand the evidence or to
                  determine a fact in issue;

              (2) the testimony is based on sufficient facts or data;

              (3) the testimony is the product of reliable principles and methods; and

              (4) the expert has reliably applied the principles and methods to the
                  facts of the case.

FRE 702.




00353666.1                                          3

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 3 of 10
         In the seminal U.S. Supreme Court case concerning expert testimony, Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Supreme Court charged trial courts with

the task of acting as “gatekeepers” to screen expert testimony under FRE 702. Daubert, 509 U.S.

at 589-93; see also Anderson v. Raymond Corp., 340 F.3d 520, 523 (8th Cir. 2003) (finding that

under Daubert, district courts must act as gatekeepers to insure that proffered expert testimony is

both relevant and reliable).

         Before allowing an expert to testify, the trial judge must make a preliminary assessment

of whether a proffered expert’s methodology is both scientifically valid and applicable to the

case. Travelers Property Casualty Co. of America v. Nat’l Union Ins. Co. of Pittsburgh, PA, 557

F.Supp.2d 1040, 1048 (W.D. Mo. 2008) (citing Daubert, 509 U.S. at 592-93); see also United

States v. Johnson, 56 F.3d 947, 952 (8th Cir. 1995) (holding the “court must determine (1)

whether the testimony is based upon reliable scientific knowledge, and (2) whether it will assist

the trier of fact”). In Kuhmo Tire, the Supreme Court held that the gatekeeping obligation under

Daubert, which requires inquiry into the relevance and reliability of expert testimony, applies not

just to “scientific” testimony, but to all expert testimony. Kuhmo Tire Co. Ltd., v. Carmichael,

526 U.S. 137 (1999).

         Furthermore, “[t]he proponent of the expert testimony must prove its admissibility by a

preponderance of the evidence.” Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001)

(citing Daubert, 509 U.S. at 592). Thus, it is Plaintiffs who must prove that Dr. Lubit is qualified

as an expert on the topics of his offered opinions and that his testimony meets the requirements

of FRE 702. As demonstrated below, Plaintiffs cannot meet this burden with respect to certain

opinions given by Dr. Lubit. Such testimony must be barred.




00353666.1                                       4

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 4 of 10
B.       Dr. Lubit’s Opinions Regarding District Policies and Procedures Should Be
         Excluded for Lack of Expertise, Improper Speculation and Insufficient Facts or
         Data in Support.

         To be admissible, a qualified expert's testimony must be “based on sufficient facts or

data.” See FRE 702(b). A court should exclude an expert’s proposed testimony when it is either

excessively speculative or unsupported by the sufficient facts. See Hale Cty. A & M Transp.,

LLC v. City of Kansas City, Mo., 998 F. Supp. 2d 838, 844 (W.D. Mo. 2014) (citing Onyiah v. St.

Cloud State Univ., 684 F.3d 711, 720 (8th Cir.2012). Indeed, although expert testimony

inherently involves some amount of educated guesswork, too much speculation is fatal to

admission. See Grp. Health Plan, Inc. v. Philip Morris USA, Inc., 344 F.3d 753, 760 (8th Cir.

2003).

         Overall, “a court should not admit opinion evidence that is connected to existing data

only by the ipse dixit of the expert. When the analytical gap between the data and proffered

opinion is too great, the opinion must be excluded.” Marmo v. Tyson Fresh Meats, Inc., 457 F.3d

748, 758 (8th Cir. 2006) (internal citation omitted).

         Dr. Lubit flatly states that he is “not an expert on school policy.” Exhibit A, pg. 10.

Nevertheless, Dr. Lubit offers multiple opinions on District’s policies, far outside his stated

expertise in child and adolescent psychiatry. For instance, Dr. Lubit launches into an entire

paragraph analyzing portions of the District’s discipline policy:

         It is also notable that the school document entitled student agenda, which appears
         to be a document given to students, stated that bullying can lead to detention, in
         school suspension, out of school suspension, expulsion etc.; the first incident of
         problematic conduct on a bus leads to a warning; fighting, vandalism and having
         dangerous materials on a bus may result in suspension from one day to a year. No
         punishment guidelines were stated for failing to have a doctor’s note and parent’s
         note and having medication in one’s locker. It is notable that while punishments
         are laid out for the other problems there is no punishment listed for not having the
         doctor and parent’s note, in “student agenda”. Nevertheless, he was suspended for
         4 ½ days on the first incident, rather than being given a warning. It is notable that
         a first incident on a bus gets a warning, serious violation (fighting vandalism,
00353666.1                                        5

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 5 of 10
         dangerous materials) may only get one day. However, Lane received a 4 ½ day
         suspension for having pills for his allergies and depression in his locker.

Exhibit A, pg. 10.

         At a different point, Dr. Lubit offers a speculative-filled opinion on how the District

conducted a discipline investigation of Lane Welchel:

         With the paint found in another child’s bag the likelihood that Lane was involved
         approaches zero. It was not reasonable to suspect him. The school did not need
         to speak with Lane. The school could have asked his parents if there was any
         possibility he snuck out at night. There was no point to asking Lane if he had
         spray painted the swastikas. In the almost inconceivable possibility that he had
         been involved, he was not going to admit to it.

Exhibit A, pgs. 10-11 (emphasis added). Similarly, Dr. Lubit later reiterates the same speculation

as to Lane Welchel’s culpability and the District’s investigation:

         The school should have consulted with a child psychologist or child psychiatrist
         about how to deal with a child who was bullied and hospitalized with suicidal
         ideation, rather than rushing to interrogate him about a crime he almost
         certainly was not involved in.

Exhibit A, pg. 11 (emphasis added).

         Elsewhere, Dr. Lubit engages in more speculation, focusing on how the District may or

may not have treated Lane Welchel differently than other, unknown and unnamed students:

         There is reason for concern that the school is treating him in a very harsh way,
         different from how other students would be treated. It would be interesting to
         know what punishing the boy who spray painted the school, and the boys who
         engaged in bullying suffered.

Exhibit A, pg. 10 (emphasis added) (sic). And:

         It would be interesting to know if the child who made the false allegation that
         Lane was involved was punished.

Exhibit A, pg. 11 (emphasis added).

         Throughout, Dr. Lubit offers no evidence for why he believes or concludes that there was

a difference in treatment, nor does he offer any qualifications that would allow him to reach such


00353666.1                                       6

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 6 of 10
conclusions outside his stated expertise in the area of psychiatry. Indeed, at one point, Dr. Lubit

even acknowledges his reliance on common sense: “Common sense is sufficient to know that a

child who is engaged in Judaism is very unlikely to be painting swastikas.” See Exhibit A, pg. 10.

         Court have reiterated that “where the subject matter is within the knowledge or

experience of lay people, expert testimony is superfluous.” United States v. Coutentos, 651 F.3d

809, 821 (8th Cir.2011) (quoting Ellis v. Miller Oil Purchasing Co., 738 F.2d 269, 270 (8th

Cir.1984) (per curiam)). “[C]ourts must guard against invading the province of the jury on a

question which the jury was entirely capable of answering without the benefit of expert opinion.”

Am. Auto. Ins. Co. v. Omega Flex, Inc., 783 F.3d 720, 725 (8th Cir. 2015) (internal citation

omitted). In fact, if an expert’s “conclusory opinion will provide little assistance to the jury,” it

may run afoul of FRE 403 “if the jury affords it more weight than warranted” because of the

expert’s specialties in other areas. Id.

         Additionally, Dr. Lubit consistently reaches conclusions that run up against legal

conclusions rather than psychiatric opinions:

         Both in my work as a forensic psychiatrist and as a political scientist with a PhD
         from Harvard, I am called on to opine on the likely motivations of individuals, by
         examining their behaviors. When a school violates multiple written policies
         including prompt investigation of bullying, support for the bullied child,
         conducting anti-bullying initiatives, and sanctioning those who so severely
         bullied a child that the child became depressed, suicidal and was admitted to the
         hospital, something is very wrong. The pattern suggests marked lack of concern
         for the child’s welfare and lack of concern with bullying of this child. When the
         same authorities harshly punishes the victim for a violation that hurt no one, fails
         to speak with his therapist or any mental health professional to think about the
         potential negative impact on the child of punishing the child there is again
         indication of a marked lack of reasonable concern for the child’s welfare. Or,
         more simply, if a school fails to follow its own rules in supporting a bullied
         child and punishing bullies, when the bullying was so severe the child became
         suicidal and required hospitalization, and then harshly punishes the victim for
         an offense that did not hurt anyone and which did not have punishment
         associated with it in the student handbook, it is clear that there is a marked



00353666.1                                        7

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 7 of 10
         double standard. The child’s rights to fair, reasonable and equal treatment
         under the rules was violated.

Exhibit A, pg. 12 (emphasis added).

         Opinions that are “phrased in terms of inadequately explored legal criteria” or that

“merely tell the jury what result to reach” are not deemed helpful to the jury and thus, are not

admissible under Rule 702. See United States v. Whitted, 11 F.3d 782, 785 (8th Cir. 1993).

Ultimately, it is improper for Dr. Liubit to opine on legal culpability of the Defendants, rather

than assess the factors that may have played a role in Lane Welchel’s alleged suicide.

         Finally, Dr. Lubit fails to identify in his report what specific documentation he reviewed

in connection with the District’s policies and procedures, and the District’s application of such

policies. He simply states that he reviewed “School Records” and then highlights a handful of

items related to Lane Welchel’s time at the District. See Exhibit A, pgs. 1, 8. He does not offer

any other information about what records he reviewed – no dates or specific document titles or

general categories.

         Without identifying information, neither Defendants nor the Court have any ability to

assess the scope of Dr. Lubit’s review of “School Records” and whether his opinions have the

necessary factual support. For instance, Dr. Lubit states that “I am not aware of any actions the

school too to then protect Lane” and then reaches the conclusion that the District’s failure to

protect Lane Welchel affected his mental health. See Exhibit A, pgs. 1, 8. Absent a more detailed

list of what information was reviewed, we do not know what “School Records” allowed him to

reach such conclusions.

         This stands in contrast to Dr. Lubit’s summary of the medical records he reviewed. For

those categories, Dr. Lubit includes relevant dates or date ranges as well as references to the




00353666.1                                       8

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 8 of 10
specific medical provider or facility to help identify what documents he is reviewing and

summarizing. It allows

         In regards to “School Records”, however, we are left to conclude that Dr. Lubit did not

review a sufficient amount of independent data as to how the District’s policies and procedures

were applied to Lane Welchel and other, unknown students. It appears, then, that he is relying on

comments from Plaintiff. Although an expert may summarize evidence in reaching his

conclusion, he may not rely on the comments or allegations of a witness as the sole basis for his

opinion. U.S. v. Whitted, 11 F.3d 782, 785–86 (8th Cir.1993).

                                            Conclusion

         For the forgoing reasons, Defendants respectfully request that this Court grant their

Motion to Exclude Testimony and Opinions from Plaintiffs’ Expert Dr. Roy Lubit, enter an

Order excluding Dr. Lubit from giving testimony regarding the Defendants’ policies and

procedures as well as the Defendants’ application of such policies and procedures at trial or any

other hearing or motion in this case, and grant such other and further relief as this Court deems

just and proper, and for such other relief as this Court deems just and proper.

                                                  Respectfully Submitted,

                                                  MICKES O’TOOLE, LLC

                                                  By: /s/ Grant Wiens
                                                       Thomas A. Mickes, #28555MO
                                                       tmickes@mickesotoole.com
                                                       Wendy D. Boggiano, #58929MO
                                                       wboggiano@mickesotoole.com
                                                       Grant Wiens, #65701MO
                                                       gwiens@mickesotoole.com
                                                       12444 Powerscourt Drive, Suite 400
                                                       St. Louis, MO 63131
                                                       Telephone: (314) 878-5600
                                                       Facsimile: (314) 878-5607



00353666.1                                       9

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 9 of 10
                                                   Attorneys for Defendants
                                                   Cameron R-I School District, Board of
                                                   Education of Cameron R-I School District,
                                                   Dr. Matt Robinson, and Tiffani Collins




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of October, 2019, a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court using the CM/ECF system which
sent notification of filing to the following:

         Christopher S. Dove, #64641MO
         Daniel R. Zmijewski, #54675MO
         DRZ Law, LLC
         9229 Ward Parkway, Suite 370
         Kansas City, MO 64114
         chris@drzlawfirm.com
         dan@drzlawfirm.com

Attorneys for Plaintiffs
                                                  /s/ Grant Wiens




00353666.1                                   10

             Case 5:19-cv-06012-FJG Document 41 Filed 10/22/19 Page 10 of 10
